BLATCHFORD, District Judge.
The one thousand dollars is too extravagant. I cannot allow it unless the assignee and the bankrupts and all the creditors who have proved their debts assent in writing.
Bill of costs and disbursements in the above case:
1871 Docket fee.$ 20 00
February 24. Paid clerk’s fees on filing petition. 9 40
“ 25. Paid certified copy order of injunction.... 2 50
March 3 & 4. Affidavits. 75
“ 6. Certified copy order of reference. 1 60
“ 3. Certified copy order of adjudication . 1 60
“ 18. Clerk and register’s fees on warrant.... 58 55
“ 25. Commissioner’s fees.. 10 50
“ 25. Printed notices. 10 00
“ 29. Postage. 1 75
“ 29. Affidavits. 25
“ 30. Paid copy order of sale for Tofieng. 1 60
“ 31. Paid copy order of sale for TVilmerding, Ho-guet & Co.. 1 60
Register’s bill for affidavits, orders, summons, testimony of witness and day's examination . 32 00
Attending on order of reference as to counsel fee, report, affidavit and listening.. 15 00
Total . $168 70
Alex. Blumenstiel being duly sworn says that he is attorney for the petitioning creditors herein, that the foregoing disbursements have been actually and necessarily incurred herein. A. Blumenstiel.
Sworn to before me, this twentieth day of April, eighteen hundred and seventy one. John Fitch, Register.